Hoar, J.
The construction of the deed upon which the *88demandant’s title depends was settled by this court when the case was first before us. Bond v. Fay, 8 Allen, 2121 It was then held that, upon the facts reported, the deed did not convey the land which the demandant claimed, but that the true line was that for which the tenant contended.
Upon a new trial the demandant offered to prove that the conveyance was made in pursuance of a bond for a deed which included the demanded premises, under which he had entered and occupied with the tenant’s consent; and also offered paroi evidence of the situation, conduct, acts and admissions of the parties, to show that it was intended to include the demanded premises in the conveyance. This evidence was rejected at the trial, and to the rejection of it the demandant excepts.
The rule is accurately stated in the case of Waterman v. Johnson, 13 Pick. 261, cited by the demandant, and has been followed in numerous cases since, some of which have been also cited. It is this; that where terms are used in a description which are clear and intelligible, the court will put a construction upon those terms, and paroi evidence will not be admissible to control the legal effect of such description. But where any part of the description is inconsistent with the rest, and thus shown to be erroneous, it may be rejected; and when the description given is uncertain and ambiguous, paroi evidence will be admitted to show to what it truly applies.
In this case we find no such ambiguity or uncertainty of description as will render the evidence offered by the demandant competent. No land “improved by Rodney and Gridley Putney ” was found But the monument called for by the deed, “ the corner of the wall,” was ascertained beyond controversy . id it controlled the line to that point. The intermediate description “ by land improved by Rodney and Gridley Putney,” being untrue and erroneous, was necessarily rejected. But from the corner of the wall, the boundary “ by land improved by Gridley Putney ” was found, and being a monument called for by the deed, it controlled the remaining line. It was decided that, by the true construction of the deed, this monument excluded the demanded premises. The description being thus *89clear and unambiguous, the intention of the parties to control its legal effect could not be shown by paroi evidence.

Exceptions overruled.